Exhibit 10.18

 

POOLING AGREEMENT

 

THIS POOLING AGREEMENT (this “Agreement”) is made as of May 12, 2011, by and
among FVE Managers, Inc. (“Manager”) and the parties listed on Schedule A (each
a “TRS” and collectively, “TRSes”).

 

RECITALS:

 

Each TRS has entered into a Management Agreement with Manager (each a
“Management Agreement” and collectively, the “Management Agreements”) with
respect to the real estate and personal property described in Schedule B
opposite such Tenant’s name which is licensed as an assisted living facility
and/or a skilled nursing facility (each a “Facility” and collectively, the
“Facilities”), which Management Agreements are listed on Schedule C.

 

The parties desire that working capital of each of the Facilities and all
revenues from operation of each of the Facilities be pooled for purposes of
paying operating expenses of the Facilities, fees and other amounts due to
Manager and TRSes.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I
DEFINED TERMS

 

1.01.        Definitions.  Capitalized terms used, but not otherwise defined in
this Agreement shall have the meanings given to such terms in the Management
Agreements. The following capitalized terms as used in this Agreement shall have
the meanings set forth below:

 

“Additional Facility” is defined in Section 7.01.

 

“Additional Management Agreement” is defined in Section 7.01.

 

“Additional TRS” is defined in Section 7.01.

 

“Aggregate Annual Statement” means the Aggregate Monthly Statement for the month
of December in each year.

 

“Aggregate Base Fee” means an amount equal to 3% of the Aggregate Gross
Revenues.

 

“Aggregate Facility Expenses” means the sum of Facility Expenses of the
Facilities.

 

“Aggregate Gross Revenues” means the sum of Gross Revenues of the Facilities.

 

“Aggregate Incentive Fee” means an amount that is equal to thirty-five percent
(35%) of Aggregate Net Operating Income remaining after payment of the Aggregate
TRS Priority Return.

 

--------------------------------------------------------------------------------


 

“Aggregate Invested Capital” means the sum of the Invested Capital for each of
the Facilities, including each Additional Facility.

 

“Aggregate Monthly Statement” is defined in Section 4.01(a).

 

“Aggregate Net Operating Income” means an amount equal to Aggregate Gross
Revenues less Aggregate Facility Expenses.

 

“Aggregate TRS Priority Return” means an annual amount equal to eight percent of
Aggregate Invested Capital.

 

“Aggregate TRS Residual Payment” means an amount equal to 65% of the Aggregate
Net Operating Income after payment of the Aggregate TRS Priority Return.

 

“Agreement” is defined in the Preamble.

 

“Facility” and “Facilities” is defined in the Recitals.

 

“Management Agreement” and “Management Agreements” is defined in the Recitals.

 

“Manager” is defined in the Preamble.

 

“Manager Shortfall Advance” is defined in Section 5.01.

 

“Non-Economic Facilities” is defined in Section 5.02.

 

“Priority Return Shortfall” is defined in Section 5.01.

 

“TRS” is defined in the Preamble.

 

ARTICLE II
GENERAL

 

The parties agree that so long as a Facility is subject to this Agreement, all
Working Capital and all Gross Revenues of such Facility shall be pooled pursuant
to this Agreement and disbursed to pay all Aggregate Facility Expenses, fees and
other amounts due Manager and TRSes (not including amounts due pursuant to
Section 15.05 of the Management Agreements) with respect to the Facilities and
that the corresponding provisions of each Management Agreement shall be
superseded as provided in Section 3.03.  The parties further agree that if
Manager gives a notice of non-renewal of the Term with respect to any Facility,
it shall be deemed to be a notice of non-renewal of the Term with respect to all
the Facilities.

 

ARTICLE III
PRIORITIES FOR
DISTRIBUTION OF AGGREGATE GROSS REVENUES

 

3.01.        Priorities for Distribution of Aggregate Gross Revenues.  Aggregate
Gross Revenues shall be distributed in the following order of priority:

 

2

--------------------------------------------------------------------------------


 

(1)           First, to pay Aggregate Facility Expenses (which shall not include
the Aggregate Base Fee).

 

(2)           Second, to Manager to pay the Aggregate Base Fee and any interest
that may have accrued pursuant to Section 3.02.

 

(3)           Third, to TRS in an amount equal to the Aggregate TRS Priority
Return and any interest that may have accrued pursuant to Section 3.02.

 

(4)           Fourth, to Manager to reimburse it for payment of any Manager
Shortfall Advance, plus applicable interest calculated at the Interest Rate.

 

(5)           Fifth, to Manager, in an amount equal to the Aggregate Incentive
Fee.

 

(6)           Sixth, to TRS, in an amount equal to the Aggregate TRS Residual
Payment.

 

3.02.        Timing of Payments.  Payment of the Aggregate Facility Expenses,
excluding the Aggregate Base Fee, shall be made in the ordinary course of
business.  The Aggregate Base Fee and accrued interest, if any, shall be paid on
the first Business Day of each calendar month, in advance, based upon Manager’s
then estimate of the prior month’s Aggregate Gross Revenues.  The Aggregate TRS
Priority Return and accrued interest, if any, shall be paid on the first
Business Day of each calendar month, in advance in approximately equal monthly
installments, based upon Aggregate Invested Capital most recently reported to
Manager by TRS. The Aggregate Base Fee and Aggregate TRS’s Priority Return shall
be subject to adjustment by increasing or decreasing the payment due in the
following month based upon Aggregate Gross Revenues reflected in the Aggregate
Monthly Financial Statements and increases or decreases in Aggregate Invested
Capital reported to Manager by TRS, as the case may be.  If any installment of
the Aggregate Base Fee or the Aggregate TRS Priority Return is not paid when
due, it shall accrue and bear interest at the Interest Rate. The Aggregate
Incentive Fee and Aggregate TRS Residual Payment shall be paid on the last
Business Day of the calendar month following the month to which such Aggregate
Incentive Fee and Aggregate TRS Residual Payment relate, in arrears, and shall
be based upon the Aggregate Monthly Statements.  Additional adjustments to all
payments will be made on an annual basis based upon the Aggregate Monthly
Statements for the full calendar year and any audits conducted pursuant to
Section 6.03 of the Management Agreements.  The Aggregate TRS Priority Return
and Aggregate TRS Residual Payment shall be allocated among TRSes as the TRSes
shall determine in their sole discretion and Manager shall have no
responsibility or liability in connection therewith.

 

3.03.        Relationship with Management Agreements.  For as long as this
Agreement is in effect with respect to a Facility, the provisions of
Section 3.01 and 3.02 shall supersede Sections 5.01 and 5.02 of the Management
Agreement then in effect with the applicable Facility.

 

ARTICLE IV
FINANCIAL STATEMENTS

 

Manager shall prepare and deliver the following financial statements to the
TRSes:

 

3

--------------------------------------------------------------------------------


 

(a)          not later than ten Business Days after the end of each calendar
month, a consolidated balance sheet and related statement of income and expense
of all of the Facilities for such calendar month and for the then current
calendar year to date, certified by Manager’s Controller on a monthly basis and
by Manager’s Chief Financial Officer on a quarterly basis as being true and
correct to the best of his/her knowledge (“Aggregate Monthly Statement”).

 

(b)         Manager shall also prepare and deliver such other statements or
reports as any TRS may, from time to time, reasonably request.

 

The financial statements delivered pursuant to this Article IV are in addition
to any financial statements required to be prepared and delivered pursuant to
the Management Agreements.

 

ARTICLE V
SHORTFALL; NON-ECONOMIC FACILITIES

 

5.01.        Shortfall.  After December 31, 2017, if in each of three
consecutive calendar years the Aggregate TRS Priority Return (together with any
accrued interest) has not been paid in full (a “Priority Return Shortfall”), by
notice given within sixty (60) days after receipt of the Aggregate Annual
Statement for such third year, the TRSes may terminate all, but not less than
all, of the Management Agreements.  Prior to exercising the right to terminate,
TRSes shall give Manager notice and if within ten (10) days thereafter, Manager
funds the Priority Return Shortfall (a “Manager Shortfall Advance”), TRSes shall
not exercise the right to terminate, provided Manger may not exercise its right
to fund the Priority Return Shortfall more frequently than once every four
(4) years.  Manager may recover any amounts paid by it as a Manager Shortfall
Advance as provided in Section 3.01, provided that amounts not recovered during
the four (4) calendar years following the year in which payment of a Manager
Shortfall Advance was made shall be deemed waived and shall not be payable in
any subsequent year.

 

5.02.        Non-Economic Facilities.  If the Gross Revenues of any Facility are
insufficient to pay all Facility Expenses and the Base Fee of such Facility in
full during each of two (2) consecutive calendar years, Manager shall, upon
thirty (30) days notice to the relevant TRS, be entitled to designate such
Facility a “Non-Economic Facility.”  Notwithstanding the foregoing, Manager
shall not be entitled without the Owner’s consent to designate Facilities for
which the Invested Capital in the aggregate would exceed twenty percent (20%) of
Aggregate Invested Capital and further provided for purposes of this
Section 5.02 only, Aggregate Invested Capital shall be determined without giving
effect to the termination of the Management Agreement of a Non-Economic Facility
and without reduction for proceeds from the sale, or deemed sale, of any
Non-Economic Facility.  Manager may request an increase in the foregoing twenty
percent (20%) threshold at any time, which Owner may accept or reject in its
sole discretion.

 

Manager shall market a Facility designated as a Non-Economic Facility for sale
and any costs incurred by the Manager in connection with such marketing
activities and the sale of such Facility shall be paid out of the net proceeds
of such sale.  The relevant TRS and Owner shall cooperate with Manager in
compiling any relevant information, preparing marketing materials and otherwise
in connection with the sale of a Non-Economic Facility.

 

4

--------------------------------------------------------------------------------


 

5.03.        Sale Process.  If a Non-Economic Facility is marketed for sale in
accordance with Section 5.02 and Manager receives an offer therefor which it
wishes to accept on behalf of the TRS and Owner, Manager shall give the relevant
TRS prompt notice thereof, which notice shall include a copy of the offer and
any other information reasonably requested by such TRS.  If the relevant TRS, on
behalf of the relevant Owner, shall fail to accept or reject such offer within
seven (7) Business Days after receipt of such notice and other information from
Manager, such offer shall be deemed to be accepted.  If the offer is rejected by
the relevant TRS on behalf of the relevant Owner and, if the Manager elects to
continue marketing the Facility by providing written notice to the relevant TRS
within seven (7) days of such rejection and the Manager does not obtain another
offer within ninety (90) days that is accepted by the relevant TRS, the
Non-Economic Facility shall be deemed to have been sold to the relevant TRS on
the date, at the price and on the other terms contained in the offer.  If a
Non-Economic Facility is sold to a third party or deemed to have been sold to
the relevant Owner pursuant to such offer, effective as of the date of sale or
deemed sale: (i) the Management Agreement shall terminate with respect to such
Non-Economic Facility; (ii) the Aggregate Invested Capital shall be reduced by
an amount equal to the net proceeds of sale after reduction for the costs and
expenses of the relevant TRS, relevant Owner and/or Manager (or, in the case of
a deemed sale, the net proceeds of sale determined by reference to such offer,
after reduction for any amounts actually expended and any amounts which would
reasonably have been expected to have been expended if the sale had been
consummated, by the relevant TRS, relevant Owner and/or Manager).  If the
reduction of Aggregate Invested Capital is less than the Invested Capital of the
Non-Economic Facility sold or deemed sold, the difference shall be
proportionately reallocated to the Invested Capital of the remaining Facilities.

 

ARTICLE VI
ACCOUNTS

 

All Working Capital and all Gross Revenues of each of the Facilities may be
pooled and deposited in one or more bank accounts in the name(s) of the TRSes
designated by Manager, which accounts may, except as required by any Mortgage
and related loan documentation or applicable law, be commingled accounts
containing other funds owned by or managed by Manager.  Manager shall be
authorized to access the accounts without the approval of TRSes, subject to any
limitation on the maximum amount of any check, if any, established between
Manager and TRSes as part of the Annual Operating Budgets.  One or more TRSes
shall be a signatory on all accounts maintained with respect to the Facility,
and TRSes shall have the right to require that one or more TRS’s signature be
required on all checks/withdrawals after the occurrence of an Event of Default
by Manager under this Agreement.  The TRSes shall provide such instructions to
the applicable bank(s) as are necessary to permit Manager to implement the
Manager’s rights and obligations under this Agreement.  The failure of any TRS
to provide such instructions shall relieve Manager of its obligations hereunder
until such time as such failure is cured.

 

ARTICLE VII
ADDITION AND REMOVAL OF FACILITIES

 

7.01.        Addition of Facilities.  At any time and from time to time, Manager
and any TRS or any Affiliate of TRS (an “Additional TRS”) which enters into a
management agreement with

 

5

--------------------------------------------------------------------------------


 

Manager (an “Additional Management Agreement”) for the operation of an
additional assisted living facility or skilled nursing facility (an “Additional
Facility”), the Additional TRS may become a party to this Agreement by signing
an accession agreement confirming the applicability of this Agreement to such
Additional Facility.  If an Additional Facility is made subject to this
Agreement other than on the first day of a calendar month, the parties shall
include such prorated amounts of the Gross Revenues and Facility Expenses (and
other amounts as may be necessary) applicable to the Additional Facility for
such calendar month, as mutually agreed in their reasonable judgment, in the
calculation of Aggregate Gross Revenues and Aggregate Facility Expenses (and
other amounts as may be necessary) for the calendar month in which the
Additional Facility became subject to this Agreement and shall make any other
prorations, adjustments, allocations and changes required.  Additionally, any
amounts held as Working Capital or for Capital Replacements at the Additional
Facility, if any, shall be held by Manager under this Agreement.

 

7.02.        Removal of Facilities.  From and after the date of termination of
any Management Agreement, the Facility managed thereunder shall no longer be
subject to this Agreement.  If the termination occurs on a day other than the
last day of a calendar month, the parties shall exclude such prorated amounts of
the Gross Revenues and Facility Expenses (and other amounts as may be necessary)
applicable to such Facility for such calendar month, as mutually agreed in their
reasonable judgment, in the calculation of Aggregate Gross Revenues and
Aggregate Facility Expenses (and other amounts as may be necessary) for the
calendar month in which the termination occurred.  Additionally, the relevant
TRS and Manager, both acting reasonably, shall mutually agree to the portion of
the Working Capital and Aggregate Gross Revenues and any amounts being held by
Manager for Capital Replacements allocable to the Facility being removed from
this Agreement and the amount of the Working Capital, Aggregate Gross Revenues
and amounts being held by Manager for Capital Replacements, if any, so allocated
shall be remitted to the relevant TRS and the relevant TRS and Manager shall
make any other prorations, adjustments, allocations and changes required.

 

ARTICLE VIII
TERM AND TERMINATION

 

8.01.        Term.  This Agreement shall continue and remain in effect
indefinitely unless terminated pursuant to Section 8.02.

 

8.02.        Termination.  This Agreement may be terminated as follows:

 

(a)          By the mutual consent of Manager and TRSes which are parties to the
Agreement.

 

(b)         Automatically, if all Management Agreements terminate or expire for
any reason.

 

(c)          By Manager, if any or all TRSes do not cure a material breach of
this Agreement by any TRS or Owner within thirty (30) days of written notice of
such breach from Manager and if such breach is not cured, it shall be an Event
of Default under the Management Agreements.

 

6

--------------------------------------------------------------------------------


 

(d)         By TRSes, if Manager does not cure a material breach of this
Agreement by Manager within thirty (30) days of written notice of such breach
from any TRS.

 

8.03.        Effect of Termination.  Upon the termination of this Agreement,
except as otherwise provided in Section 12.02(i) or 14.04 of the Management
Agreements, Manager shall be compensated for its services only through the date
of termination and all amounts remaining in any accounts maintained by Manager
pursuant to Article VI, after payment of such amounts as may be due to Manager
hereunder, shall be distributed to TRSes.  Notwithstanding the foregoing, upon
the termination of any single Management Agreement, pooled funds shall be
allocated as described in Section 7.02.

 

8.04.        Survival.  The following Sections of this Agreement shall survive
the termination of this Agreement:  8.03 and Article IX.

 

ARTICLE IX
MISCELLANEOUS PROVISIONS

 

9.01.        Notices.  All notices, demands, consents, approvals, and requests
given by any party to another party hereunder shall be in writing and shall be
deemed to have been duly given when delivered in person, upon confirmation of
receipt when transmitted by facsimile transmission, or on the next business day
if transmitted by nationally recognized overnight courier, to the parties at the
following addresses:

 

To TRS:

 

c/o SNH SE Tenant TRS, Inc.

Two Newton Place

225 Washington Street

Newton, Massachusetts 02458

Attn:  David J. Hegarty

Telephone: (617) 796-8104

Facsimile: (617) 796-8349

 

To Manager:

 

FVE Managers, Inc.

400 Centre Street

Newton, Massachusetts 02458

Attn:  Bruce J. Mackey

Telephone: (617) 796-8214

Facsimile: (617) 796-8243

 

9.02.        Applicable Law; Arbitration.  This Agreement shall be interpreted,
construed, applied and enforced in accordance with the laws of the Commonwealth
of Massachusetts, with regard to its “choice of law” rules.  Any “Dispute” (as
such term is defined in the Management Agreements) under this Agreement shall be
resolved through final and binding arbitration

 

7

--------------------------------------------------------------------------------


 

conducted in accordance with the procedures and with the effect of, arbitration
as provided for in the Management Agreements.

 

9.03.        Severability.  If any term or provision of this Agreement or the
application thereof in any circumstance is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

9.04.        Gender and Number.  Whenever the context of this Agreement
requires, the gender of all words herein shall include the masculine, feminine,
and neuter, and the number of all words herein shall include the singular and
plural.

 

9.05.        Headings and Interpretation.  The descriptive headings in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.  References to “Section” in
this Agreement shall be a reference to a Section of this Agreement unless
otherwise indicated.  Whenever the words “include”, “includes” or “including”
are used in this Agreement they shall be deemed to be followed by “without
limitation.”   The words “hereof,” “herein,” “hereby,” and “hereunder, when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision unless otherwise indicated.  The word “or” shall not be
exclusive.  This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting.

 

9.06.        Confidentiality of Information.  Any information exchanged between
the Manager and each TRS pursuant to the terms and conditions of this Agreement
shall be subject to Sections 17.06 or 17.07 of the Management Agreement and the
Business Associate Agreement entered into between the Manager and each TRS.

 

9.07.        Assignment.  Neither Manager nor any TRS may assign its rights and
obligations under this Agreement to any other Person without the prior written
consent of the other parties.

 

9.08.        Entire Agreement; Construction; Amendment.  With respect to the
subject matter hereof, this Agreement supersedes all previous contracts and
understandings between the parties and constitutes the entire Agreement between
the parties with respect to the subject matter hereof.  Accordingly, in the
event of any conflict between the provisions of this Agreement and the
Management Agreements, the provisions of this Agreement shall control, and the
provisions of the Management Agreements are deemed amended and modified, in each
case as required to give effect to the intent of the parties in this Agreement. 
All other terms and conditions of the Management Agreements shall remain in full
force and effect; provided that, to the extent that compliance with this
Agreement shall cause a default, breach or other violation of the Management
Agreement by one party, the other party waives any right of termination,
indemnity, arbitration or otherwise under the Management Agreement related to
that specific default, breach or other violations, to the extent caused by
compliance with this Agreement.  This Agreement may not be modified, altered or
amended in any manner except by an amendment in writing, duly executed by the
parties hereto.

 

8

--------------------------------------------------------------------------------


 

9.09.        Third Party Beneficiaries.  The terms and conditions of this
Agreement shall inure to the benefit of, and be binding upon, the respective
successors, heirs, legal representatives or permitted assigns of each of the
parties hereto and except for Owners, which are intended third party
beneficiaries, no Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement.

 

[Signatures begin on the following page.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement with the intention of creating an instrument under seal.

 

 

FVE MANAGERS, INC.

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

President

 

 

 

SNH SE Tenant TRS, Inc.

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President

 

 

 

SNH SE Burlington Tenant LLC

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President

 

 

 

SNH SE Kings Mtn Tenant LLC

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President

 

 

 

SNH SE Mooresville Tenant LLC

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President

 

 

 

SNH SE Ashley River Tenant LLC

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President

 

10

--------------------------------------------------------------------------------


 

 

SNH SE Daniel Island Tenant LLC

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President

 

 

 

SNH SE N. Myrtle Beach Tenant LLC

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President

 

 

 

SNH SE Barrington Boynton Tenant LLC

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President

 

 

 

SNH SE Holly Hill Tenant LLC

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President

 

 

 

SNH SE Habersham Savannah Tenant LLC

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President

 

11

--------------------------------------------------------------------------------


 

Schedule A

 

TRSes

 

SNH SE Tenant TRS, Inc.

 

SNH SE Burlington Tenant LLC

 

SNH SE Kings Mtn Tenant LLC

 

SNH SE Mooresville Tenant LLC

 

SNH SE Ashley River Tenant LLC

 

SNH SE Daniel Island Tenant LLC

 

SNH SE N. Myrtle Beach Tenant LLC

 

SNH SE Barrington Boynton Tenant LLC

 

SNH SE Holly Hill Tenant LLC

 

SNH SE Habersham Savannah Tenant LLC

 

--------------------------------------------------------------------------------


 

Schedule B

 

Facilities

 

Seasons at Southpoint, Durham, NC

 

Summit Place of South Park, Charlotte, NC

 

Cooper Hall, Mt. Pleasant SC

 

Savannah Grace, Mt. Pleasant, SC

 

Summit Place of Beaufort, Beaufort, SC

 

Seasons by Riviera, Holly Hill, FL

 

Lexington Manor, Port Charlotte, FL

 

Palms of Lake Spivey, Jonesboro, GA

 

Home Place of Burlington, Burlington, NC

 

Summit Place of Kings Mtn., Kings Mtn., NC

 

Summit Place of Mooresville, Mooresville, NC

 

Ashley River Plantation, Charleston, SC

 

Summit Place of Daniel Island, Charleston, SC

 

Summit Place of N. Myrtle Beach, Little River, SC

 

Barrington Terrace at Boynton Beach, Boynton Beach, FL

 

Riviera, Holly Hill, FL

 

Habersham House, Savannah, GA

 

--------------------------------------------------------------------------------


 

Schedule C

 

Management Agreements

 

Management Agreement dated May 12, 2011 between FVE Managers, Inc. and SNH SE
Tenant TRS, Inc.

 

Management Agreement dated May 12, 2011 between FVE Managers, Inc. and SNH SE
Burlington Tenant LLC

 

Management Agreement dated May 12, 2011 between FVE Managers, Inc. and SNH SE
Kings Mtn Tenant LLC

 

Management Agreement dated May 12, 2011 between FVE Managers, Inc. and SNH SE
Mooresville Tenant LLC

 

Management Agreement dated May 12, 2011 between FVE Managers, Inc. and SNH SE
Ashley River Tenant LLC

 

Management Agreement dated May 12, 2011 between FVE Managers, Inc. and SNH SE
Daniel Island Tenant LLC

 

Management Agreement dated May 12, 2011 between FVE Managers, Inc. and SNH SE N.
Myrtle Beach Tenant LLC

 

Management Agreement dated May 12, 2011 between FVE Managers, Inc. and SNH SE
Barrington Boynton Tenant LLC

 

Management Agreement dated May 12, 2011 between FVE Managers, Inc. and SNH SE
Holly Hill Tenant LLC

 

Management Agreement dated May 12, 2011 between FVE Managers, Inc. and SNH SE
Habersham Savannah Tenant LLC

 

--------------------------------------------------------------------------------

 